Citation Nr: 1744601	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran had active service from March 2006 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in Houston, Texas.  A transcript of the hearing has been associated with the claims file.

This appeal was previously before the Board in July 2014 and September 2015 and remanded for additional development.  That development having been completed, this claim is once again before the Board.


FINDING OF FACT

The probative medical evidence of record reveals that the Veteran's acquired psychiatric disability was not caused by or incurred in military service, but was rather the result of pre-service sexual abuse and was not aggravated beyond its natural progression during military service.


CONCLUSION OF LAW

The criteria for service connection an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), held that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that her currently diagnosed acquired psychiatric disorder is the result of military service.  In particular, the Veteran has indicated that she suffered multiple stressors in military service, to include yelling and rudeness from drill instructors as well as being hated by members of her training platoon.

A review of the service treatment records reveals that the Veteran did not receive any specific non judicial punishments during the military, but did have numerous disciplinary statements and counseling statements during her military tenure.  The Veteran had a counseling statement as early as her first month of training, alerting her to requirements in the military.  The Veteran had an additional counseling statement the following month with an indication that the Veteran had violated standards related for displaying good order and discipline in the Armed Forces, failure to obey order of regulation, failure to adhere to the seven Army core values of integrity and disrespect to superior or noncommissioned officers, and failure to adapt.  It was noted that the Veteran had contraband and had directly lied to the person questioning her and had called people names who had informed the drill instructor of her disobedience.  It was noted that her peers had attempted to support her, but the Veteran had continued to belittle them.  It was also noted that during this time period she was inflicting pain on herself by scratching her ears or digging her nails into semi-sharp portions of a lock.  The Veteran wrote a response stating that she felt like her rights were being violated and that she was being accused of things and wanted to go home.  She stated further that she felt she was being treated like a child.  Another counseling statement that same month indicated that the Veteran was found hitting herself in the shower and again while in the bathroom stall.  It was noted that she was feeling overwhelmed by stress and adaptation to training.  Also, another indication of the Veteran having contraband and lying about contraband to those questioning her as well as difficulty getting along with others was further noted.  The Veteran had a further counseling statement in her last month of training for lack of motivation.  It was noted that she had been counseled in the past for unsatisfactory performance and/or misconduct.  It was noted at that time that it was recommended that she receive an uncharacterized discharge due to failure to meet entry level performance in conduct standards.  The Veteran was subsequently processed out of the military and received an uncharacterized discharge.  

The Veteran was seen for a psychiatric evaluation as part of her discharge.
The Veteran was given a diagnosis of adjustment disorder with depressed mood.  It was recommended that she be discharged from the military, noting that treatment at that time would likely not be effective.  It was noted that during her last month of training she had attempted to choke herself with her ID tag.  It was noted that she was exhibiting distress and poor coping skills and reported no motivation for continued military service.  It was noted that her symptoms would likely continue to worsen over time and it was noted that she had a very low potential for retention in the military and it was recommended that she be separated.

In the Veteran's military personnel records a May 2006 three page letter showed the Veteran with symptoms of depressed mood, low appetite, and a general belief that she cannot adapt to military service.

A review of the Veteran's post-service outpatient treatment records reveals that she has sought treatment for an acquired psychiatric disorder and been various treated from such since leaving military service.  

The Veteran was first seen on February 2008 with the chief complaint of having had a bad childhood and suffering from residuals.  It was noted that she had a history of depression, anxiety, and PTSD symptoms.  It was noted that she had an extensive history of physical, sexual, and mental abuse by different family members since she was at least 3, including her biological father.  The Veteran also reported ongoing abuse at the age of 14 for approximately 8 months.  Diagnosis was listed as anxiety disorder not otherwise specified (NOS), rule out PTSD related to childhood abuse, and rule out panic disorder with a global assessment of functioning (GAF) score of 65.  

The Veteran was then seen on March  2008 for individual therapy with medication management presenting with a long history of sexual and emotional abuse throughout most of her life.  

The Veteran was then referred to the Trauma Recovery Program with an assessment initially on April 2008.  She completed a psychosocial assessment on May 2008 where she again described her history of abuse in childhood.  The Veteran was then referred for medication management and follow-up with the first visit on May 2008 noting that she was continuing to deal with emotional issues from her childhood sexual abuse including getting very angry with reminders of physical abuse and daily life, and ongoing feelings of depression.  She reported a history of sexual abuse by her father as well as her first husband with physical abuse.  Diagnosis was listed as PTSD, chronic, and a GAF score of 61.  

The Veteran continued treatment in January 2009.  Diagnosis at that visit continued to be PTSD, chronic related to childhood abuse as well as a GAF score of 61.  

The Veteran was seen by two new providers in October 2009 and November 2009.  She continued to report a history of sexual abuse by her father as well as her first husband with physical abuse.  Diagnosis was listed as PTSD, chronic.  

A May 2010 treatment note shows that the Veteran had an encounter with her therapist, but no notes were provided.

The Veteran was provided with a VA examination in October 2010.  The Veteran did not report receiving or requiring any specific mental health services during the military.  The Veteran did report talking to a psychiatrist as part of her discharge.  The Veteran reported that she felt like people were mean to her, stating that "when I was injured, they would ask me to help others but then when I was on crutches no one would help me."  She did report that she had difficulties getting along with others and felt like she was disciplined too much.  She also felt like she was treated poorly and felt that people treated her as if she was a failure.  

The VA examiner noted that none of the stressor events mentioned by the Veteran would classify as a criterion for a stressor for PTSD, as she did not report situations related to threats to herself or other traumatic events.  Specifically she did not report experiencing or witnessing any events that involved actual or threatened death or serious injury or threat to the physical integrity of self or others.  Although she did report that she felt like she was treated poorly in the military and that people did not understand her, as well as the presence of having numerous counseling statements related to behavioral problems, it appears that such behavioral problems were a result of the Veteran's lack of coping skills prior to the military and not reflective of a specific traumatic event that occurred during the military.  It was also noted that the Veteran did not report ever being physically or sexually assaulted during the military.  Rather, the Veteran reported an extensive history of physical sexual and emotional abuse prior to the military beginning as early as age 3 and continuing again at age 14.  The Veteran also reported a history of physical abuse by her first husband, including a time when he fractured her nose so hard it shattered.  

The Veteran was diagnosed with PTSD that was found to be exclusively related to the Veteran's pre-service abuse.  As such, the VA examiner found that the Veteran's pre-existing PTSD was not due to military service.  Additionally, the VA examiner noted that, although the Veteran did have numerous disciplinary problems related to difficulties adjusting to military life, but it does not appear that the Veteran's disciplinary problems were in any way due to a history of assault, as she did not describe or discuss any events during the military that would result in a criterion A stressor.  The VA examiner gave an indication that the Veteran's PTSD was not aggravated beyond its natural progression during military service as she did not display symptoms of that condition or treatment of such, thereby showing no signs of worsening.

Two letters from the Veteran's private treatment providers in August 2011 indicated that the Veteran had a current diagnosis of PTSD that was related to a history of early sexual trauma and was aggravated beyond its natural progression by the Veteran's military service.  However, both letters were lacking adequate rationales for such opinions.

The Veteran was provided with an additional VA examination October 2014.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with other unspecified trauma and stressor related disorder.  The VA examiner opined that was less likely than not that the Veteran's other unspecified trauma and stressor related disorder was caused by or the result of military service.  The examiner stated that there were no objective findings to support a diagnosis of mental disorder beginning in, exacerbated beyond its natural course, or in any other identifiable way related to her brief period of military service.  The Veteran self-reported symptoms that clearly and unmistakably began prior to military service and are related to her history of childhood sexual trauma.  While she did report that her symptoms of nightmares began during the military, this is part of the natural course of trauma related stress disorders.  Thus, even if some of the aspects of the other unspecified trauma and stressor related disorder symptoms were exacerbated during the military, the exacerbation would be clearly and unmistakably be a part of the natural course of the disorder and was not progressed beyond the natural progression of symptoms that would be expected from the chronic history of childhood abuse.

An addendum opinion was provided for the October 2014 VA examination opinion in January 2017.   The VA examiner noted that the diagnosis of other unspecified trauma and stressor related disorder rendered was in response to pre-military related chronic childhood sexual abuse.  The VA examiner opined that that the Veteran's behavior and self-reported emotional concerns during her brief period of military service were not suggestive of the onset or exacerbation of her symptoms.  The examiner's rationale stated that they appear to have been consistent with the natural course of symptoms associated with her specific mental health diagnoses.  The VA examiner stated that the documentation offered of such behaviors as hitting herself in the shower is associated with personality characteristics and stress responses typical of individuals with histories of chronic childhood sexual abuse.  The VA examiner also stated that these characteristics, by definition, are developmental and multifactorial in cause and would be in place by late adolescence.  The VA examiner further stated that he did not find that a causal or exacerbating nexus existed between the Veteran's military service and her current mental health diagnoses.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, so the appeal must be denied.

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been variously diagnosed with psychiatric disorder, to include PTSD and other unspecified trauma and stressor related disorder, as shown in the Veteran's outpatient treatment records and VA examinations.  However, the record is without any showing of an in-service event, injury, or disease upon which to base service connection on a direct basis, as the service treatment records and the VA examiner have noted that there were no showings of any in-service event, injury, or disease or any worsening of the Veteran's psychiatric disability during periods of active military service. 

Although it appears that the Veteran did experience a multitude of behavioral issues, as displayed by her numerous counseling statements and eventual discharge due to her failure to adapt to military life, such did not appear to be the onset of any new psychiatric disorder or, based upon the opinions of the VA examiners of record, any exacerbation of any pre-existing psychiatric disorder.  The Board notes that there were no indications of any credible stressor incident that would meet the appropriate criteria, as the VA examiners indicated that the Veteran's descriptions of mistreatment by drill instructors and fellow trainees would not qualify as such a stressor that would involve trauma due to experiencing or witnessing any events that involved actual or threatened death or serious injury or threat to the physical integrity of self or others.  No reported military sexual trauma or indicators of such were shown and the Veteran herself has not even contended that such happened.  Rather it appears that the Veteran has alleged that either the claimed mistreatment in service caused her current psychiatric disability or worsened a pre-existing disorder.

The Board notes that the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was diagnosed with any trauma based psychiatric disability during military service or otherwise found such as due to any injuries or events during military service.

In regard to the theory of aggravation of a pre-existing disability, it is noted that the medical record appears to show that the Veteran's current PTSD and other unspecified trauma and stressor related disorder had developed for many years prior to military service, finally being diagnosed after military service.  Although she did not carry a diagnosis of PTSD and other unspecified trauma and stressor related disorder, or any other acquired psychiatric disorder prior to military service, as her service entrance records did not reflect such, current medical records and VA examinations have shown that the normal course of childhood trauma that she suffered was manifesting prior to military service and continued to manifest thereafter.

In this regard, it must be noted that, due to the lack of showing of any acquired psychiatric disorders on service entry, the presumption of soundness attached to the Veteran.  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See Wagner, 370 F.3d at 1096.

Here, the evidence clearly and unmistakably shows that the Veteran's psychiatric disability pre-existed her period of active military service, as the Veteran's current treatment records and VA examinations have shown that the Veteran's current psychiatric disorders are exclusively based upon her pre-service history of abuse.  There have been no medical findings to the contrary, indicating that the Veteran developed her current psychiatric disorders as the result of any in-service or post-service traumatic events.

Additionally, the evidence clearly and unmistakably shows that the Veteran's disability was not aggravated beyond its natural progression during military service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition.  See Id.  In this regard, the service treatment records show that the Veteran did experience a multitude of behavioral issues, as displayed by her numerous counseling statements and eventual discharge due to her failure to adapt to military life.  However, such did not appear to show any aggravation of her pre-existing trauma based disorder.  Rather, as explained by the VA examiners of record, these types of behaviors were consistent with the normal progression of someone who has experienced childhood abuse and trauma.  Furthermore, due to the lack of even a diagnosis of any trauma based disorders in military service, such absence additionally indicates that the Veteran's trauma based symptoms were not even presenting in any significant way, other than the behavioral issues that would be expected to naturally occur.

The only other medical opinions of record that discussed the potential aggravation of the Veteran's psychiatric disability were in the August 2011 letters from her two private treatment providers.  However, as noted above, these letters did not provide any rationale, to include any discussion of baseline levels of severity prior to entering service and levels of aggravation during and upon leaving military service.  Due to the lack of such rationale, the private provider's opinions are afforded lower probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, as discussed above, the most probative medical evidence of record shows that the Veteran's psychiatric disability was clearly and unmistakably not aggravated beyond its natural progression by the Veteran's military service.  As the records are absent for probative findings that the Veteran's psychiatric disability was aggravated beyond its natural progression by military service, the contention of aggravation cannot be supported.

As such, the Board finds that the totality of the aforementioned evidence reveals that the Veteran's claimed psychiatric disability, which clearly and unmistakably pre-existed military service, clearly and unmistakably did not undergo any permanent aggravation beyond what would have normally occurred in it progression.  Accordingly, service connection on the basis of aggravation of a pre-existing disability is also denied.

The only other evidence in the claims file supporting the existence of any acquired psychiatric disability that is the result of military service or aggravated by military service are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within her knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or psychiatric medicine more particularly, and that she is merely speculating as to whether she has such a relationship.  In this regard, she is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that she has a showing of nexus lack probative value, and are outweighed by the competent and credible findings of the medical evidence and VA opinions of record.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, anxiety, and insomnia, is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


